DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Drawings
The amendment filed December 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: indication of the base of the reel 212 being a turbine in figure 4; the source pump 400 being connected to the base (turbine 216) of the reel 212 in figure 4; a second system 100A attached to the outer rim of the hose reel 212 in figure 4. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second system for measuring flow, attached to the hose reel unit” recited in claim 3; the “turbine” recited in claims 5 and 8; “a source pump” recited in claims 5 and 8; and “the system being attached…the hose, the hose reel unit” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 11-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 11 recites the limitation “the at least one sensor is a vibration detector in a package including a controller unit.”  The disclosure, as originally filed, fails to disclose the sensor being in a package including a controller unit.
Claim 14 recites the limitation “the at least one sensor is a microphone in a package including a controller unit.”  The disclosure, as originally filed, fails to disclose the sensor being in a package including a controller unit.
Claims 1-3, 5, 6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1 line 4, the recitation “fluid flow” is a double inclusion of the “fluid flow” recited in line 1.
In claim 1, line 6, the recitation “a fluid communicating device” appears to be a double inclusion of the “fluid distribution system” recited in lines 1-2 because the “fluid communicating device” appears to be an element of the “fluid distribution system.”
In claim 1, line 6, the recitation “a structure” appears to be a double inclusion of the “fluid distribution system” recited in lines 1-2 because the “structure” appears to be an element of the “fluid distribution system.”
Claim 2 recites the limitation “a water system” in line 2.  It appears to be a double inclusion of the “fluid communicating device” recited in claim 1. 
Claim 6 recites the limitation “a separate system” in line 9.  The recitation “separate” appears to distinguish the “separate system” from the “watering system” recited in the preamble because the claim recites no other system.  The preamble is directed to a subcombination of a watering system.  The body of the claim is directed to a combination of a water system and a separate system.  The body of the claim exceeds the scope limited by the preamble.
Claim 6 recites the limitation “a fluid distribution system” in lines 9-10.  It appears to be a double inclusion of the hose reel unit, fluid communicating device, sprinkler car, structure, and/or sprinkler assembly.
Claim 6 recites “a group consisting of the fluid communicating device comprising the pipe or the hose” in lines 13-14.  The transitional phrase “consisting of” is closed ended.  The use of the opened ended transitional phrase “comprising” renders the claim indefinite.
Claim 6 recites the limitation “a structure” in line 14.   It appears to be a double inclusion of the “structure” recited in line 5.
Claim 8 recites the limitation "the sensor that registers the presence of vibration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, the recitation “the reel” (second occurrence) in line 4 is a double inclusion of the hose reel unit because intervening claim 2 defines the reel as an element of the hose reel unit.
In claim 10, the recitation “a turbine in a hose reel unit to wind a reel” is a double inclusion of the “fluid communicating device” recited in claim 1 because the turbine, hose reel and the reel are elements of the fluid communicating device.
Claim 11 recites the limitation "the field" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the field" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the sensor system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the vibration sensor” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, the recitation “certain vibrations” renders the claim indefinite.  It is uncertain what constitutes “certain vibrations.”

Claim Rejections - 35 USC § 102
Claim(s) 1, 10, 19 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilpatrick (2014/0203102). 
Regarding claims 1 and 4, Gilpatrick discloses a system that detects a fluid flow in a fluid distribution system (fluid conduit between the water source and the pump), comprising at least one sensor 222, 322, 522 that detects and registers the presence of vibration (paragraph 0053) due to turbulence in fluid flow to detect and locate errors in the fluid distribution system, wherein the at least one sensor is attached to at least one selected from a group consisting of a fluid communicating device (fluid conduit between the water source and the pump) that is capable of directing fluid flow, and a structure in mechanical communication with fluid communicating device that is capable of propagating vibrations.
Regarding claim 10, Gilpatrick further discloses a source pump 230, 330, 530.
.
Claim(s) 1 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falster-Hansen et al. (2015/0001310). 
Hansen et al. disclose a system that detects a fluid flow in a fluid distribution system 40, comprising at least one sensor 71 that detects and registers the presence of vibration due to turbulence in fluid flow to detect and locate errors in the fluid distribution system, wherein the at least one sensor is attached to at least one selected from a group consisting of a fluid communicating device 101, 102 that is capable of directing fluid flow, and a structure in mechanical communication 102 with the fluid communicating device 101 that is capable of propagating vibrations.

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.  
Regarding the term “conduit,” conduit is a generic term describing a pipe, hose, etc. that conveys fluid.
Applicant argues that there is no sensor registering vibrations to detect fluid flow in Gilpatrick.  Gilpatrick discloses a sensor 222, 322, 522 that registers vibration.  The sensor must register vibration in order to convey information to the controller.  Fluid flow is inherent and the vibration is a resultant of the fluid flow.  Vibration is also an inherent result of a turbulent flow.
Applicant argues that Falster-Hansen teaches away from the claimed invention because the sensor is in direct contact with the fluid.  Applicant’s argument is not commensurate in scope 
Applicant argues that there is no turbulence disclosed in Falster-Hansen.  Vibration is an inherent result of turbulent flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK